Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,135,970 hereinafter referred to as Trent in view of US Patent Publication US20090113625A1 hereinafter referred to as Hutchinson. Trent discloses a child bassinet 25 comprising: a support frame 27, 29 and a playpen coupling mechanism 35 provided on the support frame and operable to engage with and disengage from a playpen 11 for installation and removal of the child bassinet on the playpen, the playpen coupling mechanism including an adjustable catching part 35 connected with the support frame, the catching part being movable relative to the support frame between a first position and a second position of different elevations, the catching part in the first position being engageable with a playpen for installing the child bassinet on the playpen at a first height above a bottom of the playpen, and the catching part in the second position being engageable with the playpen for installing the child bassinet on the playpen at a second height above the bottom of the playpen that is different from the first height. However, Trent does not disclose a support frame supporting an enclosure, the support frame and the enclosure delimiting at least partially an interior space for receiving a child.
Hutchinson teaches a child bassinet 20 with a support frame 21, 23 supporting an enclosure 24, the support frame and the enclosure delimiting at least partially an interior space for receiving a child, the support frame engages with and disengages from a playpen 10 for installation and removal of the child bassinet on the playpen. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the bassinet of Trent to include a support frame and enclosure as taught by Hutchinson for the purpose of improving the bassinet of Trent. Such a modification would improve the function and safety of the bassinet. Such a modification would yield expected result. 
Re-claim 2 
	Trent as modified by Hutchinson discloses,
wherein the catching part has a first and a second connecting surface, the catching part being movable relative to the support frame to selectively position either of the first and second connecting surfaces facing downward, the first connecting surface facing downward when the catching part is in the first position so that the child bassinet is installable on a playpen with the first connecting surface engaged with the playpen, and the second connecting surface facing downward when the catching part is in the second position so that the child bassinet is installable on a playpen with the second connecting surface engaged with the playpen.
Re-claim 3 
	Trent as modified by Hutchinson discloses,
wherein the first and second connecting surface face opposite directions.
Re-claim 4
	Trent as modified by Hutchinson discloses,
wherein the catching part is pivotally connected with an upright frame portion of the support frame about a pivot axis, and the first and second connecting surfaces are offset from the pivot axis.
Re-claim 6
	Trent as modified by Hutchinson discloses,
wherein the catching part is slidably assembled with an upright frame portion of the support frame, the catching part being slidable relative to the upright frame portion between the first and second position.
Re-claim 13
	Trent as modified by Hutchinson discloses,
a child care apparatus comprising: a playpen having an upper frame portion 11; and the child bassinet according to claim 1, installable on the upper frame portion of the playpen.
Allowable Subject Matter
Claims 5, 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/
 Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673